DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed October 1, 2021.  
REASONS FOR ALLOWANCE
2.	Claims 13-25 are allowable over the references of record for at least the following reasons:
	Claim 13: a transition region between the radially inner section of the blade leaf and the radially outer section of the blade leaf; and a material recess formed in the transition region.
	Claim 23: wherein a transition region is formed between the radially inner section of the blade leaf and the radially outer section of the blade leaf; and forming a material recess in the transition region.    
	The Schweiz reference is the closest prior art.  The Schweiz reference fails to disclose all of the features of the amended independent claim.  Furthermore, modifying the Schweiz reference to arrive at the language of the amended independent claim would render the amended independent claim inoperable for its intended purpose.  The Schweiz reference is provided with circumferential beads 9, 10 to obtain a larger connection surface.  Placing a material recess in the circumferential beads would render the Schweiz reference inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747